Case 2:16-cr-20197-DPH-MKM ECF No. 63 filed 04/23/20         PageID.592    Page 1 of 7




                       UNITED STATES OF AMERICA
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
    Plaintiff,
                                       Docket No. 16-CR-20197
V.
                                       Hon: DENISE PAGE HOOD
                                       Chief Judge
JOSEPH SAAD,
     Defendant.
______________________________/


                REPLY TO GOVERNMENT’S RESPONSE TO
                DEFENDANT’S EMERGENCY MOTION FOR
                 IMMEDIATE REDUCTION OF SENTENCE
                     (COMPASSIONATE RELEASE)

      Joseph Saad, through his counsel, Mark A. Satawa, and files this Reply to the

Government’s Response to the Defendant’s Motion to modify Mr. Saad’s remaining

portion of his 72 month term of imprisonment to home confinement pursuant to the

First Step Act of 2018 and 18 U.S.C. § 3582(c)(1)(A)(I).

      The issues raised by Mr. Saad and the Government before this Honorable

Court have been recently addressed by other courts throughout the Country, and an

administrative agency. Accordingly, this Court is referred to the following in support

of Mr. Saad’s Motion:




                                          1
Case 2:16-cr-20197-DPH-MKM ECF No. 63 filed 04/23/20          PageID.593     Page 2 of 7




    1. Safety of the prison environment and whether it just as safe in the prison
       as in the community.

       In its Response, the Government argues that the

        Bureau of Prisons is also working around the clock to protect any
        inmates who are not eligible for discretionary release. Inmates at
        every institution, including FCI Milan, are being protected by a new
        shelter-in-place protocol to decrease the spread of the virus. . . . the
        Bureau of Prisons had already instituted a number of precautionary
        measures to reduce the risk of infection. A full run-down of those
        measures is available on the Bureau of Prisons’ COVID-19 Action
        Plan website. . . . these measures will help federal inmates remain
        protected from COVID-19 and ensure that they receive any required
        medical care during these difficult times.

Government’s Response, ECF # 62, p 9.

       Apparently the correction officers who work at the Government’s own

facilities disagree. On March 31, 2020, the Council President of the correctional

officers union filed a complaint to OSHA (Occupational Safety and Hazard

Administration) alleging violations of OSHA elevating the complaint to one of

“Imminent Danger Report.”1 In the complaint it is alleged that the BOP guidelines

imposed by Federal Bureau of Prisons Assistant Director of Health Services and

Captain Sylvie Cohen, M.D., Branch Chief for Occupational Safety and Health,

directed staff throughout the BOP who have come into contact with or have been in



1
 Pursuant to OSHA of 1970, Executive Order 12196, 29 CFR 1960.8, Agency’s
Responsibilities, BOP Program Statement 1600.011, signed by Shane Fausey,
Council President.

                                           2
Case 2:16-cr-20197-DPH-MKM ECF No. 63 filed 04/23/20           PageID.594    Page 3 of 7




close proximity with individuals who show or have shown symptoms of COVID-19,

to report to work and not be self-quarantined and not be quarantined for 14 days,

per CDC guidelines. (Emphasis added) The complaint2 states in detail the violations

by the BOP, ordering staff back to work, the transporting of sick inmates, the BOP

failure to mitigate or prevent exposure to the virus, mandating sick or potentially

sick BOP employees to report to work.3 This places not only staff in danger, but also

inmates at extreme risk of contracting the disease, as they are not provided with

protective gear, hand sanitizer (as are staff) and who are not able to social distance.

         Health professional throughout the country are warning that it is difficult, if

not impossible, to safely address the spread of Covid-19 in prisons. For example, in

the case of United States v. Arguijo, 20-50080, United States Court of Appeals for

the Ninth Circuit, an Amicus brief was filed by a team of medical, public health, and

human rights experts in support of the release of inmates due to COVID-19.4 The

Amici Curiae are experts in infectious diseases, healthcare policy, correctional

healthcare, human rights and other related fields, who have spent decades studying

the provision of healthcare in correctional facilities. Based on their experience, and

their review of available information on the COVID-19 pandemic, it is their view



2
    The complaint is attached to the Appendix of this Response.
3
    See attached complaint for details.
4
    The Amicus brief is attached to the Appendix of this Response
                                            3
Case 2:16-cr-20197-DPH-MKM ECF No. 63 filed 04/23/20         PageID.595   Page 4 of 7




that subjecting anyone to short-term confinement in a jail subjects them and the

broader community to a heightened risk of infection, hospitalization and death.

         In response to a lawsuit filed by the ACLU, a federal judge in Ohio just

ordered the BOP to release inmates at FCI Elkton.5 U.S. District Judge James Gwin

gave the BOP one day to identify certain inmates at Federal Correctional Institution

Elkton, specifically those who are over 65 years old or who have certain pre-existing

conditions that put them at risk of serious illness associated with Covid-19.6 The

Judge further ordered that the BOP must determine who would be released on parole,

furlough, compassionate release, home confinement or otherwise within two weeks.

Individuals that the BOP determines cannot be released, must be moved to other

prisons “where appropriate measures, such as testing and single-cell placement, or

social distancing, may be accomplished.”

         Judge Gwin was very critical of the BOP and prison staff for failing to test

enough inmates, as well as having “altogether failed to separate its inmates at least

six feet apart, despite clear (Centers for Disease Control and Prevention) guidance

for some time that such measures are necessary to stop the spread and save lives.”




5
 Wilson v Williams, Case No. 20-00794, Northern District of Ohio (April 22,
2020).
6
    Opinion and Order is attached to the Appendix of this Response
                                           4
Case 2:16-cr-20197-DPH-MKM ECF No. 63 filed 04/23/20         PageID.596     Page 5 of 7




         Milan is infected with COVID-19, and Mr. Saad is in danger due to his age

and health. He meets the CDC standard of a vulnerable person who, if he contracts

this deadly virus, will most likely perish. According to BOP data, as of 4/21/2020

there are 39 inmates and 42 staff at FCI Milan that have been diagnosed with

COVID-19.7 Importantly, on April 2, the first date data from the BOP is available,

the numbers were 0 inmates and 1 staff member. The increase is just 3 weeks is

stunning. And these numbers only reflect the staff and inmates who were tested. It

is well established that tests are limited, that COVID-19 is carried and passed on by

those who show no symptoms at all, and that most of those who are symptomatic are

not being tested.


      2. The exhaustion requirement and the reasonableness of the government’s
         position.

         The Government United States v. Raia, __ F.3d __, No. 20-1033, 2020 WL

1647922, at *1 (3d Cir. Apr. 2, 2020) I support of its argument that Mr. Saad’s

Motion be denied because he failed to exhaust administrative remedies. However,

there is strong debate on this subject throughout the country, with courts ruling on

both sides of this issue. See, e.g., United States v. Scparta, 18-cr-578, U.S. District

Court, Southern District of New York, 4/19/2020.8


7
    BOP data is attached to the Appendix of this Response.
8
    Opinion and Order is attached to the Appendix of this Response.
                                           5
Case 2:16-cr-20197-DPH-MKM ECF No. 63 filed 04/23/20         PageID.597    Page 6 of 7




       In Scparta, District Court Judge Alison Nathan, found that Congress

specifically designed the First Step Act, unlike PLRA, to result in expeditious review

of prisoner applications and to improve the health and safety of inmates, prison staff

and the community. Judge Nathan found that the exhaustion requirement is excused

in such cases, since exhaustion requirements would negate the purpose of the Act,

“Without the application of equitable exceptions, prisoners bringing compassionate

release motions due to COVID-19 may never obtain timely judicial review before

the virus takes its toll.”




                                          6
Case 2:16-cr-20197-DPH-MKM ECF No. 63 filed 04/23/20      PageID.598    Page 7 of 7




      WHEREFORE, Mr. Saad requests that this Honorable Court:

   A. Schedule an immediate hearing, done remotely, via Polycom, Zoom, or a

      similar online, video conference method;

   B. In the alternative, Mr. Saad requests that the Court render a decision on the

      Pleadings in this Case, without oral argument;

   C. Order Mr. Saad from the BOP immediately.



                                            Respectfully Submitted,

                                            SATAWA LAW, PLLC

                                            s/ Mark A. Satawa
                                            Attorney for Defendant
                                            26777 Central Park Blvd, Suite 300
                                            Southfield, Michigan 48076
                                            Phone: 248-356-8320
                                            E-Mail: Mark@satawalaw.com

Date: April 23, 2020




                                        7
